         Case 1:20-cr-00087-SPW Document 33 Filed 08/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 CR 20-87-BLG-SPW


                        Plaintiff,

           vs.                             ORDER DISMISSING
                                           FORFEITURE ALLEGATION
 LELAND THOMAS ASH,JR.,                    WITH PREJUDICE


                        Defendant.




     The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Proceedings(Doc. 30). For good cause being shown,

     IT IS HEREBY ORDERED,that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

     The Clerk of Court is directed to notify the parties of the making of this

Order.


     DATED this                of August, 2021.




                               ^USAN P. WAITERS
                               United States District Court Judge
